DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-2, 4-5, 7-9, 11, 13-14, 16-21, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2016/0226198, IDS Document) in view of Bauer et al. (EP 2 144 339, IDS Document). 
Regarding Claim 1, Hsu discloses an apparatus (10, Figures 1-9) comprising: 
an electrical socket (comprising R1, Figures 1-2) for connection with an electrical plug (comprising 30, Figures 2-3, 7-8); 
a sensor (comprising 13, Figures 2-6) for identifying a secure connection between the electrical socket and the electrical plug (Paragraph 28); and 
an electronic controller (comprising 141, 143, Figure 4) electrically coupled to the electrical socket (141, 143 coupled to the electrical socket via 13, Figure 4) and comprising a power input for receiving power (143, 141 with input connected to AC, Figure 4); 
wherein the electronic controller is operable to transmit power to the electrical socket upon receiving a signal from the sensor identifying said secure connection between the electrical socket (Figures 1, 4, Paragraphs 34-35, Claim 6) and the electrical plug and shut off power to the electrical socket upon receiving an external input to the electronic controller (Figures 1, 4, Paragraphs 34-35, Claim 6).
Hsu also discloses that the electronic controller comprises a switching device for identifying a status of power delivery to the electrical socket (switching state of 143 in Figure 4 provides the status of power delivery to the electrical socket, Figure 4). Hsu does not specifically disclose an indicator for identifying whether power is being delivered to the electrical socket.
Bauer discloses an apparatus (10, Figure 1) comprising an electrical socket (comprising 12a, 12b, Figure 1) and an electronic controller electrically coupled to the electrical socket (comprising circuitry coupled to 12a, 12b and to the input 20a, 20b, Figure 1), wherein the electronic controller comprises an indicator for identifying a status of power delivery to the electrical socket (comprising LED 34, Figure 1, Page 4, “The switch units 24a and 24b can thus perform a self-diagnosis as to whether the MOSFET 26a or 26b is functional. In the event of a negative output of the diagnosis, a LED driver 32 is activated via a control output, also denoted by D, which ensures that an LED 34 lights up….. The actual task of the switch units 24a and 24b is to disconnect the contact sockets 12a and 12b from a network connected to the input terminals 20a and 20b”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the apparatus of Hsu, an indicator as taught by Bauer, to indicate the operating status (transmitting/not transmitting power to the electrical socket) to the user and the reason if power is not transmitted (see Translation of Bauer, Description, Paragraph 13).  
Regarding Claim 2, combination of Bauer and Hsu discloses the apparatus of Claim 1 wherein the electrical socket and the electrical plug are configured for at least 240 volts direct current (Hsu, Figure 1, Paragraph 24, “power socket 10 may be an extension cord socket, a wall socket or other types of socket. The power socket 10 includes at least one jack set 110. Each jack set 110 is a two-hole jack or a three-hole socket, each jack set 110 and has a plurality of jacks 111a-111b or jacks 111a-111c”).
Regarding Claim 4, combination of Bauer and Hsu discloses the apparatus of Claim 1 wherein the external input comprises an electrical signal for external power control transmitted from a remote location (Hsu, Paragraph 35, “…The control module 141 of the power socket 10 receives the control signal through the wireless communication module 142….”).
Regarding Claim 5, combination of Bauer and Hsu discloses the apparatus of Claim 1 wherein the electronic controller is configured to transmit power monitoring information to a remote location (Paragraphs 11, 25, Paragraph 34, “….the control module 141 transmits the sensing signal to the monitor 40 through the wireless communication module 142. The monitor 40 determines a presence of the plug 30 in the jack set 110 according to the sensing signal received”).
Regarding Claim 7, combination of Hsu and Bauer discloses the apparatus of Claim 1 wherein the electronic controller comprises an electronic circuit breaker (comprising power switching component 143, Figure 4).
Regarding Claim 8, combination of Hsu and Bauer discloses the apparatus of Claim 1 wherein the electronic controller is configured to provide overcurrent and overvoltage protection (comprising 37 in Figure 1 of Bauer in the combination).
Regarding Claim 9, combination of Hsu and Bauer discloses the apparatus of Claim 1 wherein the apparatus is configured to receive multi-phase pulse power (Hsu, AC input having multiple phases as input, Figure 4).
Regarding Claim 11, combination of Hsu and Bauer discloses the apparatus of Claim 1 wherein the sensor comprises an electrical switch (Hsu, Figures 6-7, 13 comprising electrical switch, light emitting element LED 1311and light detecting element 1312, Paragraph 28).
Regarding Claim 13, Hsu discloses an apparatus (10, Figures 1-9) comprising: 
an electronic circuit breaker (comprising 143, 141, 142, Figure 1, Figure 4) comprising a power input for receiving power (143, 141 with input connected to AC);
an integrated electrical socket (comprising R1, Figures 1-2) for connection with an electrical plug (comprising 30, Figures 1-3, 7); 
a sensor (comprising 13, Figures 2-6) for identifying a secure connection between the electrical socket and the electrical plug (Paragraph 28); 
wherein the power is transmitted to the electrical plug upon the sensor identifying said secure connection between the electrical socket and the electrical plug (Figures 1-8, Paragraphs 28, 34-35, Claim 6).
Hsu also discloses that the electronic controller comprises a switching device for identifying a status of power delivery to the electrical socket (switching state of 143 in Figure 4 provides the status of power delivery to the electrical socket, Figure 4). Hsu does not specifically disclose an indicator for identifying whether power is being delivered to the electrical socket.
Bauer discloses an apparatus (10, Figure 1) comprising an electrical socket (comprising 12a, 12b, Figure 1) and an electronic controller electrically coupled to the electrical socket (comprising circuitry coupled to 12a, 12b and to the input 20a, 20b, Figure 1), wherein the electronic controller comprises an indicator for identifying a status of power delivery to the electrical socket (comprising LED 34, Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the apparatus of Hsu, an indicator as taught by Bauer, to indicate the operating status (transmitting/not transmitting power to the electrical socket) to the user and the reason if power is not transmitted (see Translation of Bauer, Description, Paragraph 13).  
Regarding Claim 14, combination of Hsu and Bauer discloses the apparatus of Claim 13 wherein the electrical socket and the electrical plug are configured for high voltage direct current (HVDC) operation (Figure 1, Paragraph 24, “power socket 10 may be an extension cord socket, a wall socket or other types of socket. The power socket 10 includes at least one jack set 110. Each jack set 110 is a two-hole jack or a three-hole socket, each jack set 110 and has a plurality of jacks 111a-111b or jacks 111a-111c”).
Regarding Claim 16, combination of Hsu and Bauer discloses the apparatus of Claim 13 wherein the electronic circuit breaker is operable to disconnect the power upon receiving local input (Figure 4, Paragraph 34, sensing signal from 13 to 141 which is operable to disconnect power, Paragraph 35, “…The control module 141 of the power socket 10 ……controls the power switching component 143 to enter an off state or a cutoff state according to the control signal received, so that the electrical connection between the commercial power AC and the jack 111b is correspondingly cutoff to stop providing power to the electronic device connected”).
Regarding Claim 17, combination of Hsu and Bauer discloses the apparatus of Claim 13 wherein the electronic circuit breaker is operable to disconnect power upon receiving a signal from a remote source (Paragraph 35, “…The control module 141 of the power socket 10 receives the control signal through the wireless communication module 142 and controls the power switching component 143 to enter an off state or a cutoff state according to the control signal received, so that the electrical connection between the commercial power AC and the jack 111b is correspondingly cutoff to stop providing power to the electronic device connected”).
Regarding Claim 18, combination of Hsu and Bauer discloses the apparatus of Claim 13 wherein the electrical plug comprises an electrical interlock for communication with the sensor (comprising prongs of plug 30, Figures 3, 7-8).
Regarding Claim 19, combination of Hsu and Bauer discloses the apparatus of Claim 13 wherein the electronic circuit breaker comprises an electrical monitor (comprising 141 receiving/transmitting signals from/to 13, 142, Figure 1).
Claims 20, 21 basically recite a method corresponding to the apparatus of Claims 1, 7 respectively. Therefore, Claims 20-21 are rejected at least for the same reasons as for Claims 1, 7.
Regarding Claim 23, combination of Hsu and Bauer discloses the method of Claim 20 wherein the control signal comprises one of an analog or digital signal received from a remote source (an analog or digital signal received via wireless communication module 140 from monitor 4, Figure 40).
Regarding Claim 24, combination of Hsu and Bauer discloses the apparatus of Claim 1 wherein the indicator is light emitting diode (comprising LED 34 in Figure 1 of Bauer in the combination).
Regarding Claim 25, combination of Hsu and Bauer discloses the method of Claim 13 wherein the indicator is light emitting diode (comprising LED 34 in Figure 1 of Bauer in the combination).
Claims 1-2, 7-10, 12, 13-14, 18, 20-21, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Eastham et al. (US 2007/0149013) in view of Bauer et al. (EP 2 144 339, IDS Document).
Regarding Claim 1, Eastham discloses an apparatus (Figures 1-10) comprising: 
an electrical socket (comprising 206, Figure 2, corresponding elements in other Figures) for connection with an electrical plug (comprising 202, Figure 2); 
a sensor (comprising 208) for identifying a secure connection between the electrical socket and the electrical plug (Paragraph 35); and 
an electronic controller (comprising 216, Figure 2) electrically coupled to the electrical socket (216 coupled to the electrical socket 206, Figure 2) and comprising a power input for receiving power (power input via 112, Figure 2); 
wherein the electronic controller is operable to transmit power to the electrical socket upon receiving a signal from the sensor identifying said secure connection between the electrical socket (Paragraph 30, Paragraph 34, “The switch 216 operates to provide power to the power socket 206 or turn the power off to the power socket 206, depending on the sensor's 208 reading”) and the electrical plug and shut off power to the electrical socket upon receiving an external input to the electronic controller (Paragraph 30, Paragraph 34, “… The switch 216 operates to provide power to the power socket 206 or turn the power off to the power socket 206, depending on the sensor's 208 reading”).
Eastham does not specifically disclose an indicator for identifying a status of power delivery to the electrical socket.
 Bauer discloses an apparatus (10, Figure 1) comprising an electrical socket (comprising 12a, 12b, Figure 1) and an electronic controller electrically coupled to the electrical socket (comprising circuitry coupled to 12a, 12b and to the input 20a, 20b, Figure 1), wherein the electronic controller comprises an indicator for identifying a status of power delivery to the electrical socket (comprising LED 34, Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the apparatus of Eastham, an indicator as taught by Bauer, to indicate the operating status (transmitting/not transmitting power to the electrical socket) to the user and the reason if power is not transmitted (see Translation of Bauer, Description, Paragraph 13).  
Regarding Claim 2, combination of Eastham and Bauer discloses the apparatus of Claim 1 wherein the electrical socket and the electrical plug are configured for at least 240 volts direct current (power received via 212, Figure 2).
Regarding Claim 7, combination of Eastham and Bauer discloses the apparatus of Claim 1 wherein the electronic controller comprises an electronic circuit breaker (comprising switch 216).
Regarding Claim 8, combination of Eastham and Bauer Eastham discloses the apparatus of Claim 1 wherein the electronic controller is configured to provide overcurrent and overvoltage protection (comprising 37 in Figure 1 of Bauer in the combination).
Regarding Claim 9, combination of Eastham and Bauer discloses the apparatus of Claim 1 wherein the apparatus is configured to receive multi-phase pulse power (input/power received via 212, Figure 2)
Regarding Claim 10, combination of Eastham and Bauer discloses the apparatus of Claim 1 wherein the sensor comprises a proximity sensor (sensor 208 detects signal 210 when 202 is proximate to 204, Paragraph 36).
Regarding Claim 12, combination of Eastham and Bauer discloses the apparatus of Claim 1 wherein the sensor comprises a mechanical switch (comprising 508, 516 in Figure 5, Paragraphs 13, 20, 42).
Claims 13-14 basically recite an apparatus having similar limitations as Claims 1,  7 combined and Claim 2 respectively. Therefore, Claims 13-14 are rejected for the same reasons as for Claims 1, 7 and 2 respectively.
Regarding Claim 18, Eastham discloses the apparatus of Claim 13 wherein the electrical plug comprises an electrical interlock for communication with the sensor (comprising 510, 518 communicating with sensor 508, Figure 5, Paragraph42, “….When the finger 510 is inserted into the channel 508, a mechanical switch 516 is turned on to enable power to the power socket 506. When the finger 510 is not in the channel 508, the mechanical switch 516 is turned off and no power is supplied to the power socket 506. In one embodiment one or both prongs 518 act as the finger in addition to their normal function”) .
Claims 20, 21 basically recite a method corresponding to the apparatus of Claims 1, 7 respectively. Therefore, Claims 20-21 are rejected at least for the same reasons as for Claims 1, 7.
Regarding Claim 23, combination of Eastham and Bauer discloses the method of Claim 20 wherein the control signal comprises one of an analog or digital signal received from a remote source (Figures 8-10, Paragraphs 60-61).
Regarding Claim 24, combination of Eastham and Bauer discloses the apparatus of Claim 1 wherein the indicator is light emitting diode (comprising LED 34 in Figure 1 of Bauer in the combination).
Regarding Claim 25, combination of Eastham and Bauer discloses the method of Claim 13 wherein the indicator is light emitting diode (comprising LED 34 in Figure 1 of Bauer in the combination).
Claims 3, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2016/0226198, IDS Document) in view of Bauer et al. (EP 2 144 339, IDS Document) and Lee et al. (US 2011/0304208) and Eastham et al. (US 2007/0149013) in view of Bauer et al. (EP 2 144 339, IDS Document)  and Lee et al. (US 2011/0304208).
Regarding Claim 3, combination of Hsu and Bauer or Eastham and Bauer does not specifically disclose the apparatus of Claim 1 wherein receiving the external input comprises receiving the external input from a manual internal power control switch integrated into the electronic controller. Lee discloses an apparatus comprising an electrical socket for connection with an electrical plug (1 comprising socket 135 receiving electrical plug, Figure 1) and an electronic controller configured to receive external command and a manual switch (Figure 1, controller 11 comprising external input receiving with manual switch operation, Paragraph 26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the apparatus of Hsu and in the apparatus of Eastham, a manual switch as taught by Lee, and configure the electronic controller to provide manual operation mode in addition to automatic operation mode (see Eastham, Paragraph 26).  
Claim 22 basically recites the method corresponding to the apparatus of Claim 3. Therefore, Claim 22 is rejected at least for the same reasons as for Claim 3. 
Claims 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2016/0226198, IDS Document) in view of Bauer et al. (EP 2 144 339, IDS Document) and Eastham et al. (US 2007/0149013).
Regarding Claim 10, combination of Hsu and Bauer does not specifically disclose the apparatus of Claim 1 wherein the sensor comprises a proximity sensor. 
Eastham discloses an apparatus (Figures 1-10) comprising: an electrical socket (comprising 206, Figure 2, corresponding elements in other Figures) for connection with an electrical plug (comprising 202, Figure 2, 302, Figure 3); 
a sensor (comprising 208, Figure 2, 316, Figure 3) for identifying a secure connection between the electrical socket and the electrical plug (Paragraphs 35, 40), wherein the sensor comprises a proximity sensor (sensor 208 detects signal 210 when 202 is proximate to 204, Paragraphs 36, 40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination a proximity sensor as taught by Eastham, to enable power to the socket when the plug is proximate to the socket and disable power when the plug is not proximate to enhance the secure connection (see Eastham, Paragraph 40).
Regarding Claim 12, combination of Hsu and Bauer does not specifically disclose the apparatus of Claim 1 wherein the sensor comprises mechanical switch. 
Eastham discloses an apparatus (Figures 1-10) comprising: an electrical socket (comprising 206, Figure 2, corresponding elements in other Figures) for connection with an electrical plug (comprising 202, Figure 2, 502, Figure 5); 
a sensor (comprising 208, Figure 2, 508, Figure 5) for identifying a secure connection between the electrical socket and the electrical plug (Paragraph 35), sensor comprises a mechanical switch (comprising 508, 516 in Figure 5, Paragraphs 13, 20, 42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination a mechanical switch as taught by Eastham, to reduce cost by providing a simple mechanical solution for secure connection of the plug and socket (see Eastham, Paragraph 42).
Response to Arguments
Applicant's arguments filed on 10/27/2022 have been fully considered but they are not persuasive and/or rendered moot in view of new grounds of rejection necessitated by amendments.
Regarding Applicant’s arguments, on Page 7 of the Remarks toward 112 rejections, examiner respectfully notes that amendments to Claims and arguments has overcome the 112 rejections.
The Applicant argues, on Page 8 of the Remarks toward the amended limitations of Claim 1 and the secondary reference Bauer relied upon for the teaching of the limitation that the reference describes a light-emitting diode that illuminates to indicate a defect of a switch unit and that the translation of Bauer at p. 4. Bauer does not teach, or even suggest, that the light- emitting diode identifies whether power is being delivered to an electrical socket.
In response, examiner respectfully notes that Bauer discloses on Page 4 of the of the Translation “The actual task of the switch units 24a and 24b is to disconnect the contact sockets 12a and 12b from a network connected to the input terminals 20a and 20b (compare the symbols "+" and "-" for terminals of the direct voltage network) while a plug 16 is inserted or unplugged”. LED 34 indicating a defective switch indicates the status of power delivered to the electrical socket, since a defective switch can not perform its function as described above and no power is being delivered to the electrical socket. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu et al. (US 2009/0098754) discloses a safety electrical receptacle (Figures 1-8) to prevent injuries deduced by misoperation; Ford et al. (US 2009/0284875) discloses an electrical receptacle includes at least one motion sensor for detecting movement of a blade of an electrical plug in the receptacle (Abstract, Figures 1-4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/
Examiner, Art Unit 2836, 11/01/2022